DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is response to communications filed on 03/23/2022. Claims 1-8, 10-18, and 20-22 are pending.
Examiner Peter Khanh Pham is no longer prosecuting this application. Examiner Juan Carlos Ochoa is taking over the prosecution of this application.

Claim Objections
Claim 21, line(s) 26 refer to the term “the set of lower color transparency values”, it would be better as “the set of lower transparency values” to avoid any possible antecedent issues. Antecedent calls for “the set of lower transparency values ” (claim 21, line 19) and not “the set of lower color transparency values". 
As to claim 22, it is objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoner et al., U.S. Patent Publication No. 20130314210, hereinafter Schoner, in view of Asen, “Building Information Modeling Based Integration and Visualization for Facilities Management”, hereinafter Asen, in further view of Vivadelli, U.S. Patent Publication No. 20140278594, hereinafter Vivadelli. 
Regarding Claim 1, Schoner discloses a system for tracking and displaying personnel location in a graphical building model comprising: a computer having a processor ([0074], “System 600 of FIG. 6 includes… a processor… for processing information and instructions”) designated to carry out a computer implemented method comprising the steps of: receiving a set of demographic data ([0014], “A person may have... characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)” – Examiner’s Note: Applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones in ¶[0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”) related to the personnel ([0014], “entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset”, [0054], “Once personnel and equipment is assigned a unique ID in system 100, specific equipment can be associated with specific personnel”); receiving a set of personnel location data ([0037], “FIG. 2... sensors... configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times… locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153)”, [0058], “Sensors... permit inferring the movement of workers... throughout the site and permit monitoring the location of... personnel”) for a specific instant in time ([0022], “2-D and 3-D tracking models 153 that show current and/or historical tracked location information and may filter by any of a variety of characteristics such as a certain location on the construction site, certain trade, certain time period, etc”, [0027], "when a tracked entity 101 is detected by... sensors... that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110)”); assigning the set of personnel location data to a zone ([0036], “set and alter restrictions applied to particular floors or zones within floors”, [0058], “Alerts (e.g., notification 154... generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site”, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200”); correlating the set of demographic data with the set of personnel location data ([0014], “entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset”, [0064], “correlation of the location and movement of people”); deriving a visual abstraction related to the set of demographic data, the set of personnel location data, and the zone ([0023], "a map, or BIM 131, construction site model 132 (e.g., an as built construction site model), or CAD diagram 135 of a site or building may be populated with tracked entity (e.g., tracked entity 101) locations”, [0037], “locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153)”); and displaying the visual abstraction in the graphical building model as a wire frame model in three dimensions ([0037], “BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s)... to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2”, [0042], "dashboard type display (e.g., dashboard 165) or visualization of the site (e.g., 2-D and/or 3-D tracking model 153), or report request in order to quickly locate the whereabouts of a particular person on a site”).
While Schoner discloses the ability to locate and track a plurality of people or assets in a building utilizing RFID electronic tags, which may properly imply to one of ordinary skill in the art as “counting a total number of personnel located in the zone at the specific instant in time”, Schoner does not expressly disclose, “counting a total number of the personnel located in the zone at the specific instant in time” and further “assigning a color transparency value to the zone according to a range of total number of personnel in the zone for the specific instant in time; and, displaying the zone with the color transparency value.”
However, Asen discloses counting a total number of the personnel ([Page 76], “locations of workers… shown with a specific update rate (e.g., 1 Hz) in the BIM model... The BIM model includes a 3D model of the environment… and the task IDs… CMMS... linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task”, [Page 77], “queries... to retrieve the IDs of all workers... and the corresponding video frames during a specific period. The input of a query of this type is the time duration, while the output is the IDs and video frames”) located in the zone at the specific instant in time ([Page 45], “relationship is defined in IFC through IfcRelServicesBuildings... between different zones and spaces or spatial zones”, [Page 76], "query... to retrieve the video frames containing certain workers... during a specific period”).
Schoner and Asen are analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to BIM. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Asen’s design in order to locate and view the number of workers at a construction site to avoid conflicts and to improve the quality of a whole lifecycle design phase ([Page 37], “BIM can improve the quality of FM as BIM covers the whole lifecycle of a facility from the design phase until the demolishing phase. At the same time, COBIE as a standardized specification can be used for data exchange between contractors and owners. Visualization is one of BIM’s benefits which can help to improve the quality of FM”, [Page 76], “CMMS... linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task. Using the integrated database resulting from data fusion, queries can be made to retrieve the information of time, space and events of construction and renovation operations. For example, a query can be formulated to retrieve the video frames containing certain workers... during a specific period for AR. The input of the query is the IDs and the time period, while the output is the relevant video frames. This type of queries can be used for claim arbitration to investigate the specific workers or equipment involved in a certain conflict”).
Schoner and Asen do not expressly disclose, assigning a color transparency value to the zone according to a range of total number of personnel in the zone for the specific instant in time; displaying the zone with the color transparency value.
However, Vivadelli discloses assigning a color transparency value to the zone ([0071], “legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more”, [0172], “legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling”) according to a range of total number of personnel in the zone for the specific instant in time; and displaying the zone with the color transparency value ([0016], “Measuring actual use... means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace”, [0021], “improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities”, [0156], "security card and/or embedded RFID card can be scanned... to allow access and account for the user's presence on the floor and/or office involved”, [0172], “FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure”, [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone).
Schoner, Asen, and Vivadelli are analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to BIM. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Vivadelli’s visualization techniques with respect to a number of workers or occupants in a zone to provide an easy way to visualize information together for analysis ([0178], “FIG. 35, shades 890A with higher opacities are used less and shades 890B with higher opacities are used more. Opacities near zero for shade 890A or shade 890B appear black as at 890C and are used nearly 50% of the time and unused nearly 50% of the time. This powerful view gives a real estate manager an easy way to visualize CAFM and AUS information together and serves as launch point for further analysis”).
Regarding Claim 2, Schoner wherein the graphical building model is a building information modeling (BIM) model ([0023], “multi-modal entity tracker 140 may communicate with provide information to and receive information from... external data sources and/or applications... BIM” [0037], “BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s)... to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2”).
Regarding Claim 3, Schoner wherein the visual abstraction includes a subset of demographic data from the set of demographic data ([0014], “A person may have... characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like), certification status, immigration status, security clearance level, biometric(s), physical description, photograph, assigned supervisor, emergency contact info, current tracked location, authorized locations, and history log of locations, among other characteristics)” – Examiner’s Note: Applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones in ¶[0076]. However, the specification does not disclose what a “subset of demographic data” may be. Accordingly, Schoner discloses names, employee numbers, types of trades, certification statuses, as well as a plurality of other characteristics, which under the BRI, represents “a subset of demographic data”).
Regarding Claim 4, Schoner wherein the processor is designated to carry out the step of: correlating the graphical building model to a known GPS coordinate system ([0020], “known or knowable location may be a latitude/longitude (and possibly elevation), may be referenced to a local coordinate system, and/or may be associated with regions or locations on a site map and/or building information as several non-limiting examples”, [0030], “system 100 receives information from tracking data receivers 110 and/or GNSS devices (e.g., dedicated GNSS tracking devices 105A and/or GNSS enabled devices running tracking applications 107) and keeps track of when each person (e.g., tracked entity 101) enters or leaves a floor or controlled section (e.g., rooms 216 and 217 of FIG. 2) of a building (e.g., 210 of FIG. 2)” – Examiner’s Note: A Global Navigation Satellite System (GNSS) is a term known to of ordinary skill in the art as a GPS system).
Regarding Claim 5, Schoner discloses displaying the zone ([0036], “set and alter restrictions applied to particular floors or zones within floors”, [0058], “Alerts (e.g., notification 154... generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site”, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200”) in a building information modeling (BIM) model overlay ([0023], “multi-modal entity tracker 140 may communicate with provide information to and receive information from... external data sources and/or applications... BIM” [0037], “BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s)... to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2”).
Regarding Claim 6, Schoner discloses assigning a time stamp to a subset of personnel location data in the set of personnel location data ([0027], "when a tracked entity 101 is detected by... sensors... that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110)”).
Regarding Claim 7, Asen discloses sorting, by the processor, the correlated data by geographic zone ([Page 17], “to simplify the usage of COBIE data by facility managers, Excel format (XLS) spreadsheet can be used. COBIE2 spreadsheet consists of sixteen mandatory worksheets which are contact, facility, floor, space, zone, type, component, system, spare, resource, job, document, attribute, coordinate, connection, and issue which are shown in Figure 2-7”, [Page 45], “relationship is defined in IFC through IfcRelServicesBuildings... between different zones and spaces or spatial zones”, [Page 64], “Revit has categorized components into different family types such as mechanical equipment, wall, window, etc.”– Examiner’s Note: Asen discloses the ability to utilize an Excel spreadsheet which contains the data used for the Building Information Model (BIM), which could be used to “sort” the data by zone. Further, Asen discloses categorized components with respect to the modeling, which under the broadest reasonable interpretation, represents “sorting” the correlated data).
Schoner and Asen are analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Asen’s design to “sort” the correlated data by zone to view the zones with respect to other systems and other data ([Page 103], “Report1: to have some types of reports such as the report of the spatial hierarchy and contents, report on zones and the related spaces, report on types and their occurrence, and report on systems and their components”, [Page 109], “Zone Type”).
Regarding Claim 8, Asen discloses allocating ([Page 76], “an as-planned BIM model… includes the 3D environment model, task schedule, and resource allocation… CMMS... linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task”), by the processor, the location of each of the personnel at the specific instant in time into a specific zone ([Page 5], “visualization in construction and renovation operations and to retrieve information about the time, space, and activities”, [Page 44], “Time-dependent relationships: Components and spaces’ conditions can be presented at different times using temporal analysis”, [Page 45], “relationship is defined in IFC through IfcRelServicesBuildings... between different zones and spaces or spatial zones”).
As to claims 11-18, these claims recite a method performed by the system of claims 1-8. Schoner discloses "[0066] FIG. 4 is a flowchart of a method 400 for tracking an entity" performed by the system that teaches claims 1-8. Therefore, claims 11-18 are rejected for the same reasons given above.

Claims 10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schoner in view of Asen in further view of Vivadelli in further view of Boggs et al. (U.S. Patent Publication No. 20080062167, hereinafter Boggs).
Regarding Claim 10, Schoner discloses a system for tracking and displaying personnel location in a graphical building model comprising: a computer having a processor ([0074], “System 600 of FIG. 6 includes… a processor… for processing information and instructions”) designated to carry out a computer implemented method comprising the steps of: receiving a set of demographic data ([0014], “A person may have... characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)” – Examiner’s Note: Applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones in ¶[0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”) related to the personnel ([0014], “entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset”, [0054], “Once personnel and equipment is assigned a unique ID in system 100, specific equipment can be associated with specific personnel”); receiving a set of personnel location data ([0037], “FIG. 2... sensors... configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times… locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153)”, [0058], “Sensors... permit inferring the movement of workers... throughout the site and permit monitoring the location of... personnel at a site at all times”) for a specific instant in time ([0022], “2-D and 3-D tracking models 153 that show current and/or historical tracked location information and may filter by any of a variety of characteristics such as a certain location on the construction site, certain trade, certain time period, etc”, [0027], “when a tracked entity 101 is detected by... sensors... that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110)”); assigning the set of personnel location data to a zone ([0036], “set and alter restrictions applied to particular floors or zones within floors”, [0058], “Alerts (e.g., notification 154... generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site”, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200”); correlating ([0014], “entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset”) the set of demographic data ([0014], “A person may have... characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)”) with the set of personnel location data to derive a correlated position ([0064], “Based on the recorded location information collected and stored by multi-modal entity tracker… reports on individual workers can be generated including… work time spent in a particular area by a particular sub-contractor or worker, or by trade, or by seniority of a worker… correlation of the location and movement of people”); deriving a visual abstraction related to the set of demographic data, the set of personnel location data, and the zone for the specific instant in time ([0023], "a map, or BIM 131, construction site model 132 (e.g., an as built construction site model), or CAD diagram 135 of a site or building may be populated with tracked entity (e.g., tracked entity 101) locations”, [0037], “locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153)”); providing a colored geometric representation of each person ([0037], “tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user”), located in a zone ([0036], “set and alter restrictions applied to particular floors or zones within floors”, [0058], “Alerts (e.g., notification 154... generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site”, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200”); at the specific instant in time ([0022], “2-D and 3-D tracking models 153 that show current and/or historical tracked location information and may filter by any of a variety of characteristics such as a certain location on the construction site, certain trade, certain time period, etc”, [0027], “when a tracked entity 101 is detected by... sensors... that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110)”, [0037], “FIG. 2... sensors... configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times”); assigning a color to each person ([0037], “tracked entities, objects… are color coded to convey characteristics of those tracked entities, objects… to a user”) depending on a demographic criteria ([0014], “A person may have... characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)” – Examiner’s Note: Applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones in ¶[0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”); wherein the demographic criteria is a profession of the person ([0014], “A person may have... characteristics such as... type of trade”); displaying the visual abstraction in the graphical building model as a wire frame model in three dimensions ([0037], “BIM model(s) 131, construction site model(s)… 3-D maps/images 134, and CAD model(s)... to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2”, [0042], "dashboard type display (e.g., dashboard 165) or visualization of the site (e.g.… 3-D tracking model 153), or report request in order to quickly locate the whereabouts of a particular person on a site”).
Schoner does not expressly disclose, sorting the correlated data by geographic zone, allocating the location of each of the personnel at the specific instant in time into a specific zone, counting a total number of personnel for each zone at the specific instant in time, assigning a higher color transparency value to a lesser numbers number of total personnel in each; assigning a lower color transparency value to a higher numbers number of total personnel in each zone; assigning a color transparency value that indicates a number of personnel in each zone for the specific instant in time; assigning a geometric shape to each person; assigning one of a sphere or a cube as the geometric shape; scaling the geometric shape to be recognized in a BIM model; locating the geometric shape at the correlated position for each person; converting the color transparency values to a set of encoded records; converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for the specific instant in time; displaying the zone with the color transparency value. 
However, Asen discloses sorting the correlated data by geographic zone ([Page 17], “to simplify the usage of COBIE data by facility managers, Excel format (XLS) spreadsheet can be used. COBIE2 spreadsheet consists of sixteen mandatory worksheets which are contact, facility, floor, space, zone, type, component, system, spare, resource, job, document, attribute, coordinate, connection, and issue which are shown in Figure 2-7”, [Page 45], “relationship is defined in IFC through IfcRelServicesBuildings... between different zones and spaces or spatial zones”); allocating the location of each of the personnel ([Page 76], “an as-planned BIM model… which includes the 3D environment model, task schedule, and resource allocation… CMMS... linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task”) at the specific instant in time into a specific zone ([Page 5], “visualization in construction and renovation operations and to retrieve information about the time, space, and activities”, [Page 44], “Time-dependent relationships: Components and spaces’ conditions can be presented at different times using temporal analysis”, [Page 45], “relationship is defined in IFC through IfcRelServicesBuildings... between different zones and spaces or spatial zones”); and counting a total number of personnel ([Page 76], “locations of workers… shown with a specific update rate (e.g., 1 Hz) in the BIM model... The BIM model includes a 3D model of the environment… and the task IDs… CMMS... linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task”, [Page 77], “queries... to retrieve the IDs of all workers... and the corresponding video frames during a specific period. The input of a query of this type is the time duration, while the output is the IDs and video frames”) for each zone at the specific instant in time ([Page 45], “relationship is defined in IFC through IfcRelServicesBuildings... between different zones and spaces or spatial zones”, [Page 76], "query... to retrieve the video frames containing certain workers... during a specific period”).
Schoner and Asen do not expressly disclose, assigning a higher color transparency value to a lesser numbers number of total personnel in each; assigning a lower color transparency value to a higher numbers number of total personnel in each zone; assigning a color transparency value that indicates a number of personnel in each zone for the specific instant in time; assigning a geometric shape to each person; assigning one of a sphere or a cube as the geometric shape; scaling the geometric shape to be recognized in a BIM model; locating the geometric shape at the correlated position for each person; converting the color transparency values to a set of encoded records; converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for the specific instant in time; displaying the zone with the color transparency value. 
However, Vivadelli discloses assigning a higher color transparency value to a lesser number of total personnel in each zone for the specific instant in time; assigning a lower color transparency value to a higher number of total personnel in each zone for the specific instant in time; assigning a color transparency value ([0171], “legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more”, [0172], “legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling”) that indicates a number of personnel in each zone for a given period of the specific instant in time; and displaying the zone with the color transparency value ([0016], “Measuring actual use... means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace”, [0021], “improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities”, [0156], "security card and/or embedded RFID card can be scanned... to allow access and account for the user's presence on the floor and/or office involved”, [0172], “FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure”, [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone).
Schoner, Asen, and Vivadelli do not expressly disclose, assigning a geometric shape to each person; assigning one of a sphere or a cube as the geometric shape; scaling the geometric shape to be recognized in a BIM model; locating the geometric shape at the correlated position for each person; converting the color transparency values to a set of encoded records; converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for the specific instant in time.
However, Boggs discloses assigning a geometric shape to each person ([0087], “3-D software… for digital documentation of the geometric properties of objects and typically position objects relative to each other using insertion points as the basis for relational positioning”, [0093], "metadata editor... to add, edit, and manage non-geometric or tabular data that has been associated with 2-D or 3-D geometric descriptions of 3-D objects”); assigning one of a sphere or a cube as the geometric shape; scaling the geometric shape to be recognized in a BIM model; locating the geometric shape at the correlated position for each person ([0140], “Situational awareness information... locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor” [Fig. 15]); converting the color transparency values to a set of encoded records; and, converting at least one record of the set of encoded records by a BIM modeler in each zone ([0126], “model translation engine... to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine”) to a color transparency ([0115], "navigation control... a sliding lever or the like... to alter the opacity of an object (e.g., a wall) from 100% (fully opaque) to 0% (fully transparent) or any desired opacity in between”), for the specific instant in time ([0013], “sensor data can comprise historical sensor data and real-time or substantially real-time sensor data”).
Schoner, Asen, Vivadelli, and Boggs are analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to BIM. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Boggs’s visualization techniques, i.e. assigning geometric shapes to assets, scaling the shapes to be viewed in a 3D model, locating the shapes to identify human movement and converting the files to a suitable format to be viewed in a BIM in real-time ([0063], “By integrating real-time or substantially real-time data via sensors and monitoring systems, the Emergency Response System can convey the pertinent building, human concentration/movement, and operational details that are critical in emergency and other crisis situations”, [0066], “Additionally, with the integration of real-time or near real-time sensor data gathered from individual locations, enhanced visual and building-specific situational data can be made available”).
Regarding Claim 20, Schoner discloses a method for tracking and displaying personnel location in a graphical building model implemented on a computer having a processor ([0074], “System 600 of FIG. 6 includes… a processor… for processing information and instructions”), the method comprising the steps of: Refer to the rejection of Claim 10 which contains similar limitations and/or subject matter.
Regarding Claim 21, Schoner discloses a system for tracking and displaying locations for a set of people shown as a BIM model through a BIM modeler ([0023], “multi-modal entity tracker 140 may communicate with provide information to and receive information from... external data sources and/or applications... BIM” [0037], “BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s)... to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2”), wherein the BIM model includes a set of geographic zones, each zone of the set of geographic zones having a zone definition data ([0026], “monitoring the location of tracked entities within a defined perimeter 201 (e.g., within site 200)… not limited to entity monitoring within a given site alone” [0036], “set and alter restrictions applied to particular floors or zones within floors”, [0037], “FIG. 2... sensors... configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times”, [0058], “Alerts (e.g., notification 154... generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site”) each person of the set of people having location data for a predetermined instant in time ([0014], “entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset”, [0054], “Once personnel and equipment is assigned a unique ID in system 100, specific equipment can be associated with specific personnel”), comprising: a computer, having a processor ([0074], “System 600 of FIG. 6 includes… a processor… for processing information and instructions”) designated and a memory, the memory having a set of instructions that when executed, cause the system to execute the steps of ([0074], “System 600 also includes computer usable non-volatile memory 610, e.g., read only memory (ROM)... and instructions for processors”): receiving a set of demographic data ([0014], “A person may have... characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)” – Examiner’s Note: Applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones in ¶[0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”) for each person of the set of people ([0014], “entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset”, [0054], “Once personnel and equipment is assigned a unique ID in system 100, specific equipment can be associated with specific personnel”, [0057], “Sensors... permit inferring the movement of workers... throughout the site and permit monitoring the location of... personnel at a site at all times”); wherein the set of demographic data includes at least a profession ([0014], “A person may have... characteristics such as... type of trade”); receiving the zone definition data ([0026], “monitoring the location of tracked entities within a defined perimeter 201 (e.g., within site 200)… not limited to entity monitoring within a given site alone” [0036], “set and alter restrictions applied to particular floors or zones within floors”, [0037], “FIG. 2... sensors... configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times”, [0058], “Alerts (e.g., notification 154... generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site”); receiving the location data ([0037], “locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153)”, [0058], “Sensors... permit inferring the movement of workers... throughout the site and permit monitoring the location of... personnel at a site at all times”); correlating the set of demographic data with the location data to derive correlated data ([0014], “entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset”, [0064], “Based on the recorded location information collected and stored by multi-modal entity tracker… reports on individual workers can be generated including… work time spent in a particular area by a particular sub-contractor or worker, or by trade, or by seniority of a worker… correlation of the location and movement of people”); comparing ([0039], "report generator 146 of the multi-mode entity tracker 140 can generate a morning report (e.g., automated report 151) based on a comparison of tracked entities 101 present on the site at the beginning of the day as compared to the tracked entities 101 scheduled (such as in project management data 133 of FIG. 1) to be on a site at the beginning of the day”) the correlated data to the zone definition data ([0014], “entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset”, [0064], “Based on the recorded location information collected and stored by multi-modal entity tracker… reports on individual workers can be generated including… work time spent in a particular area by a particular sub-contractor or worker, or by trade, or by seniority of a worker… correlation of the location and movement of people”) to identify a target zone ([0036], “set and alter restrictions applied to particular floors or zones within floors”, [0058], “Alerts (e.g., notification 154... generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site”, [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200”); defining a set of shape colors; wherein, each shape color of the set of shape colors ([0037], “tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user”) is defined by a demographic criteria ([0014], “A person may have... characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)” – Examiner’s Note: Applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones in ¶[0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”) wherein, the demographic criteria further comprises the profession ([0014], “A person may have... characteristics such as... type of trade”); deriving a visual abstraction, related to the correlated data and the zone definition data; displaying the visual abstraction as a wire frame model in three dimensions ([0037], “BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s)... to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2”, [0042], "dashboard type display (e.g., dashboard 165) or visualization of the site (e.g., 2-D and/or 3-D tracking model 153), or report request in order to quickly locate the whereabouts of a particular person on a site”). 
Schoner does not expressly disclose, counting a number of people from the set of people in the target zone at the predetermined instant in time to derive a zone total; receiving a set of color transparency values wherein; the set of color transparency values further comprises a set of higher color transparency values and a set of lower transparency values; each color transparency value of the set of color transparency values representing a set of ranges of zone totals of a set of zone totals; the set of ranges of zone totals further comprising a lesser range of zone totals and a greater range of zone totals; wherein the lesser range of zone totals is assigned the set of higher color transparency values; wherein the greater range of zone totals is assigned the set of lower color transparency values; assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value; assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes; assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes; scaling the set of assigned geometric shapes to conform to the BIM model; locating the set of assigned geometric shapes in the BIM model based on the correlated data; converting the assigned color transparency value to an encoded record; converting the encoded record to a color transparency for the target zone, by the BIM modeler; and displaying the target zone with the color transparency in the BIM model. 
However, Asen discloses counting a number of people from the set of people ([Page 76], “locations of workers… shown with a specific update rate (e.g., 1 Hz) in the BIM model... The BIM model includes a 3D model of the environment… and the task IDs… CMMS... linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task”, [Page 77], “queries... to retrieve the IDs of all workers... and the corresponding video frames during a specific period. The input of a query of this type is the time duration, while the output is the IDs and video frames”) in the target zone at the predetermined instant in time to derive a zone total ([Page 45], “relationship is defined in IFC through IfcRelServicesBuildings... between different zones and spaces or spatial zones”, [Page 76], "query... to retrieve the video frames containing certain workers... during a specific period”).
Schoner and Asen do not expressly disclose, receiving a set of color transparency values wherein; the set of color transparency values further comprises a set of higher color transparency values and a set of lower transparency values; each color transparency value of the set of color transparency values representing a set of ranges of zone totals of a set of zone totals; the set of ranges of zone totals further comprising a lesser range of zone totals and a greater range of zone totals; wherein the lesser range of zone totals is assigned the set of higher color transparency values; wherein the greater range of zone totals is assigned the set of lower color transparency values; assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value; assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes; assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes; scaling the set of assigned geometric shapes to conform to the BIM model; locating the set of assigned geometric shapes in the BIM model based on the correlated data; converting the assigned color transparency value to an encoded record; converting the encoded record to a color transparency for the target zone, by the BIM modeler; and displaying the target zone with the color transparency in the BIM model. 
However, Vivadelli discloses receiving a set of color transparency values wherein; the set of color transparency values further comprises a set of higher color transparency values and a set of lower transparency values ([0171], “legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more”, [0172], “legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling”); each color transparency value of the set of color transparency values representing a set of ranges of zone totals of a set of zone totals ([0016], “Measuring actual use... means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace”, [0021], “improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities”, [0156], "security card and/or embedded RFID card can be scanned... to allow access and account for the user's presence on the floor and/or office involved”, [0172], “FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure”, [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone. Furthermore, Vivadelli discloses a plurality of zones, refer to [Figs. 27-29]); the set of ranges of zone totals further comprising a lesser range of zone totals and a greater range of zone totals; wherein the lesser range of zone totals is assigned the set of higher color transparency values; wherein the greater range of zone totals is assigned the set of lower color transparency values; assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value; and displaying the target zone with the color transparency in the BIM model ([0171], “legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more”, [0172], “FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure”, [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone. Furthermore, Boggs discloses a plurality of zones, refer to [Figs. 27-29]).
Schoner, Asen, and Vivadelli do not expressly disclose assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes; assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes; scaling the set of assigned geometric shapes to conform to the BIM model; locating the set of assigned geometric shapes in the BIM model based on the correlated data; converting the assigned color transparency value to an encoded record; converting the encoded record to a color transparency for the target zone, by the BIM modeler.
However, Boggs discloses assigning a geometric shape to each person of the set of people; wherein the geometric shape is at least one of a sphere ([0087], “3-D software… for digital documentation of the geometric properties of objects and typically position objects relative to each other using insertion points as the basis for relational positioning”, [0093], "metadata editor... to add, edit, and manage non-geometric or tabular data that has been associated with 2-D or 3-D geometric descriptions of 3-D objects”); assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes ([0087], “3-D software… for digital documentation of the geometric properties of objects and typically position objects relative to each other using insertion points as the basis for relational positioning”, [0093], "metadata editor... to add, edit, and manage non-geometric or tabular data that has been associated with 2-D or 3-D geometric descriptions of 3-D objects”); scaling the set of assigned geometric shapes to conform to the BIM model; locating the set of assigned geometric shapes in the BIM model based on the correlated data ([0140], “Situational awareness information... locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor” [Fig. 15]) – Examiner’s Note: Boggs discloses black dots with respect to the dots or spheres); converting the assigned color transparency value to an encoded record; converting the encoded record to a color transparency for the target zone to a color transparency, by the BIM modeler ([0115], "navigation control... a sliding lever or the like... to alter the opacity of an object (e.g., a wall) from 100% (fully opaque) to 0% (fully transparent) or any desired opacity in between”) ([0126], “model translation engine... to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine”).
Regarding Claim 22, Schoner discloses a method for tracking and displaying locations for a set of people shown as a BIM model through a BIM modeler implemented on a computer having a processor and a memory ([0074], “System 600 also includes computer usable non-volatile memory 610, e.g., read only memory (ROM)... and instructions for processors”). Refer to the analysis of Claim 21 which contains similar limitations and/or subject matter.

Response to Arguments
Regarding the rejections under 112, the amendment corrected all deficiencies, and those objections are withdrawn.
Regarding the rejections under 103, Applicant argues, (see page 13, 1st paragraph to page 16, last paragraph):
‘… claims 1 and 11 require counting the number of people in a zone at a specific instant in time. That is very different from merely allocating workers to a task "Allocating" means "apportioning" or "distributing." But this is not the same as "counting." "Counting" requires more - namely the process of tallying or tabulation. More importantly, "allocating" and "counting" in the context of the claimed invention will likely end with a different numerical result. For example, workers allocated to a task may not be in the same zone (location) at the same time. Hence, the number of workers allocated to a task may not be the same as the number of workers in a zone.
Asen also discloses querying the system for the location of specific workers and equipment. The result of such a query is the retrieval of a video frame showing where the worker and/or equipment is located. But the retrieval of a video frame image of a single person does not disclose or suggest counting the number of people in the zone. Quite the contrary. "Retrieval" is the simple action of locating and using a set of digital data. This is different than counting because counting requires a tabulation of units present. Hence, Asen does not disclose or suggest counting the number of personnel in a zone at a specific instant in time, as required by the claims.
Just as importantly, Asen does not suggest "counting" because the number of workers "allocated" may well be different than the number of people "counted" as present in a zone’

Examiner's response:
Applicant's argument is not persuasive, because Applicant's analysis of the reference falls short. Applicant argues "the retrieval of a video frame image of a single person does not disclose or suggest counting the number of people in the zone", but Asen does not disclose "the retrieval of a video frame image of a single person". Asen discloses [Page 76], “locations of workers… shown with a specific update rate (e.g., 1 Hz) in the BIM model... The BIM model includes a 3D model of the environment… and the task IDs… CMMS... linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task”, [Page 77], “queries... to retrieve the IDs of all workers... and the corresponding video frames during a specific period. The input of a query of this type is the time duration, while the output is the IDs and video frames”.
Applicant further argues, (see page 17):
‘… Selecting a color transparency value based on how often a space is used over a period of time is not the same as selecting color transparency value based on the number of people in the zone at a specific instant in time. For example, an area is defined as "used" in Vivadelli if any number of people is present in it. The opacity of the color is then based on the amount of time that the area is in "use." Hence, the number of people in the area, so long as it is greater than one (1), has absolutely no effect on the opacity of the color.
Likewise, Vivadelli discloses changing the opacity of the color to indicate how often an area is used over a span of time, such as days, weeks, or months…’

Examiner's response: Applicant's argument is not persuasive, because Vivadelli is mute about "how often a space is used" or "how often an area is used", as argued. Vivadelli discloses ([0016], “Measuring actual use... means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace”, [0021], “improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities”, [0156], "security card and/or embedded RFID card can be scanned... to allow access and account for the user's presence on the floor and/or office involved”, [0172], “FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure”, [Figs. 27-29]). That is, Vivadelli discloses the ability to identify workers and occupants in a building using GPS. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone) for the specific instant in time).
Applicant further argues, (see page 18):
‘… Vivadelli addresses the problem of usage of different areas of the building after construction of it is complete. 25 Therefore, one of skill would not combine the disclosure of Vivadelli with that of Schoner or Asen because the Vivadelli deals with the building after it is completed and Schoner and Asen deal with the building while it is under construction…
25 See, Vivadelli, Abstract.’

Examiner's response: Applicant's argument is not persuasive, because Applicant's analysis of the reference falls short (once again). Vivadelli's Abstract does not say that his invention is only applicable to a building after it is completed. Vivadelli's Abstract reads "workplace… an actual use of space analysis engine… a real estate resource". To a building construction worker, his/her workplace is the building while it is under construction. In any case, Applicant steers him/herself towards the abstract of Vivadelli and then concludes that Vivadelli "deals with the building after it is completed"; however, Applicant's arguments do not address the entirety of the prior art disclosures. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JUAN C OCHOA/		7/21/2022Primary Examiner, Art Unit 2146